DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10742212 in view of Nan Zyl et al. (US 2014/0167835 and Van Zyl hereinafter)
Regarding claims 18 and 25, see Table 1 below.
Instant application 17/052842
US Patent No. 10742212 – hereinafter ‘212
Comments
18. (New) A non-transitory computer-readable storage medium in which instructions are stored and executed by a processor to control a circuit, the circuit comprising an inductor device switchably connectable between a forward bias supply and a PIN diode using a first switch, and switchably connectable between a reverse bias supply and the PIN diode using a second switch, the instructions comprising: opening the first switch to disconnect the forward bias supply from the inductor device and the PIN diode; after the opening of the first switch, closing the second switch to connect the reverse bias supply to the inductor device and the PIN diode to initiate reverse biasing of the PIN diode; and during reverse biasing of the PIN diode and in the presence of a reverse current, opening the second switch to recover energy to the forward bias supply.
1. A method for driving a PIN diode, the method comprising: in a circuit including an inductor device switchably connectable between a forward bias supply and a PIN diode using a first switch and between a reverse bias supply and the PIN diode using a second switch; opening the first switch to disconnect the forward bias supply from the inductor device and the PIN diode; after the opening of the first switch, closing the second switch to connect the reverse bias supply to the inductor device and the PIN diode to initiate reverse biasing of the PIN diode; and during reverse biasing of the PIN diode and in the presence of a reverse current, opening the second switch to recover energy to the forward bias supply.
PAT’ 212 fails disclose a non-transitory computer-readable storage medium in which instructions are stored and executed by a processor to control a circuit
25. (New) A non-transitory computer-readable storage medium in which instructions are stored and executed by a processor to control a circuit, the circuit comprising an inductor device switchably connectable between a forward bias supply and a PIN diode using a first switch, and switchably connectable between a reverse bias supply and the PIN diode using a second switch, the instructions comprising: opening the second switch to disconnect the reverse bias supply from the PIN diode; after opening the second switch, closing the first switch to connect the forward bias supply to the inductor device and the PIN diode; and during forward bias of the PIN diode, opening the first switch to provide energy recovery to the reverse bias supply.
9.  A method for driving a PIN diode, the method comprising: in a circuit including an inductor device switchably connectable between a PIN diode and a forward bias supply using a first switch, and connectable between the PIN diode and a reverse bias supply using a second switch; opening the second switch to disconnect the reverse bias supply from the PIN diode; after opening the second switch, closing the first switch to connect the forward bias supply to the inductor device and the PIN diode; and during forward bias of the PIN diode, opening the first switch to provide energy recovery to the reverse bias supply.
PAT’ 212 fails disclose a non-transitory computer-readable storage medium in which instructions are stored and executed by a processor to control a circuit


PAT’ 212 fails disclose a non-transitory computer-readable storage medium in which instructions are stored and executed by a processor to control a circuit.
However, Van Zyl discloses a non-transitory computer-readable storage medium [1036] in which instructions are stored and executed by a processor [1001] to control a PIN diode device [para. 44-46]. Therefore, in view of Van Zyl it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a non-transitory computer-readable storage medium in which instructions are stored and executed by a processor  as taught by Van Zyl in order to control a PIN diode device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Standing (US 4196381) in view of Nan Zyl et al. (US 2014/0167835 and Van Zyl hereinafter)
Regarding claim 18, Standing discloses a circuit [see fig. 1] comprising an inductor device [26] switchably connectable between a forward bias supply [Vref+] and a PIN diode [10] using a first switch [20], and switchably connectable between a reverse bias supply [Vref-] and the PIN diode using a second switch [18], the instructions comprising: opening [col. 3, ln. 25-37] the first switch to disconnect the forward bias supply [Vref+] from the inductor device and the PIN diode; after the opening of the first switch [20], closing the second switch [18] to connect the reverse bias supply [Vref] to the inductor device [26] and the PIN diode [10] to initiate reverse biasing of the PIN diode [10, cl. 4, ln 3-10]; and during reverse biasing [cl. 4, ln. 12-22] of the PIN diode and in the presence of a reverse current, opening the second switch [18] to recover energy to the forward bias supply [Vref+]. Standing fails disclose a non-transitory computer-readable storage medium in which instructions are stored and executed by a processor to control the circuit.
However, Van Zyl discloses a non-transitory computer-readable storage medium [1036] in which instructions are stored and executed by a processor [1001] to control a PIN diode device [para. 44-46]. Therefore, in view of Van Zyl it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a non-transitory computer-readable storage medium in which instructions are stored and executed by a processor  as taught by Van Zyl in order to control a PIN diode device.
Regarding claim 20, Standing in view of Van Zyl wherein the instructions further comprise, when the reverse current is at about zero, closing the second switch [18] to reconnect [cl. 4, ln 7-9] the reverse bias supply [Vref-] to the inductor device [26] to complete the reverse bias of the PIN diode [10].

Regarding claim 22, Standing in view of Van Zyl wherein the circuit further comprises a capacitor [22] operably coupled with the PIN diode [10] as part of a match network, the PIN diode connecting the capacitor in the match network when forward biased and disconnecting the capacitor from the match network when reverse biased, and wherein during reverse biasing of the PIN diode, the instructions for opening the second switch cause energy to be recovered from a stored charge of the capacitor [cl. 2, ln 61-68, cl. 4, ln 41-51].
Regarding claim 25, Standing discloses a circuit [see fig. 1] the circuit comprising an inductor device [26] switchably connectable between a forward bias supply [Vref+] and a PIN diode [10] using a first switch [20], and switchably connectable between a reverse bias supply [Vref-] and the PIN diode using a second switch [18], the instructions comprising: opening the second switch [18] to disconnect the reverse bias supply [Vref-] from the PIN diode [10]; after opening the second switch [18], closing the first switch [20] to connect the forward bias supply [Vref+] to the inductor device and the PIN diode [10]; and during forward bias of the PIN diode [10], opening the first switch [20] to provide energy recovery to the reverse bias supply [Vref-]. Standing fails disclose a non-transitory computer-readable storage medium in which instructions are stored and executed by a processor to control the circuit.
However, Van Zyl discloses a non-transitory computer-readable storage medium [1036] in which instructions are stored and executed by a processor [1001] to control a PIN diode device [para. 44-46]. Therefore, in view of Van Zyl it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a non-transitory computer-readable storage medium in which instructions are stored and executed by a processor  as taught by Van Zyl in order to control a PIN diode device.
Allowable Subject Matter
Claims 30-37 are allowed.
Claims 19, 21, 23-24 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842